This is a proceeding by Clara Collier to revive a dormant judgment. The defendant appeals and assigns various specifications of error, among which are: (1) The court erred in reviving the judgment upon motion without issuance of summons; (2) that the court erred in refusing a continuance to the defendant.
The appeal is by transcript. This court has held that it may inquire into its own jurisdiction in an appeal. Howard v. Arkansas, 59 Okla. 206, 158 P. 437; Little v. Employer's Casualty Co., 180 Okla. 628, 71 P.2d 687.
Motions and rulings made thereon are not a part of the record, and in the absence of the presentation of alleged errors in such proceeding by case-made or bill of exceptions, this court is without jurisdiction to review, and an appeal based thereon which is presented by transcript will be dismissed. Dime Savings  Trust Co. v. Abel et al.,185 Okla. 461, 94 P.2d 834; Hill v. Oklahoma Life Ins. Co.,173 Okla. 472, 50 P.2d 320; Whitaker v. Chestnut, 65 Okla. 122,165 P. 160; Lookabaugh v. LaVance, 6 Okla. 358, 49 P. 65.
The appeal being by transcript, the court is without jurisdiction to review the alleged errors and the cause must be and the same is hereby dismissed.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, BAYLESS, GIBSON, and DAVISON, JJ., concur. HURST and ARNOLD, JJ., absent. *Page 617